Citation Nr: 1808813	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-10 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for dry eye syndrome.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to July 1985.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran's representative provided argument as to instant claims as well as a claim for service connection for a left knee disorder.  However, in an April 2014 substantive appeal, the Veteran specifically limited his appeals to the instant claims.  Therefore, the appeal for service connection for a left knee disorder has not been perfected and it is not before the Board for its consideration.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected bilateral dry eye syndrome has been manifested as a disorder of the lacrimal apparatus. 


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for bilateral dry eye syndrome are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R.           § 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6025 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to the propriety of the assigned rating for the service-connected dry eye syndrome, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, service connection was granted and an initial rating was assigned in the March 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA treatment records, have been obtained and considered.  

The Veteran has been afforded several VA examinations in conjunction with the claim for a higher rating decided herein, including those conducted in March 2011 and January 2012, to determine the severity of his dry eye syndrome.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected dry eye syndrome as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his dry eye syndrome has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period and that the disability should be rated under an alternative diagnostic code.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Dry Eye Syndrome

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's dry eye syndrome is currently rated under Diagnostic Code 6009, for an unhealed eye injury.  38 C.F.R. § 4.79.  Under the regulations which went into effect on December 10, 2008, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6009.   

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Butts Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for a change in diagnostic codes must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

In its November 2017 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's service-connected dry eye syndrome was a disorder of the lacrimal apparatus that was more appropriately rated under Diagnostic Code 6025.  They also argued that a 20 percent rating under Diagnostic Code 6025 was warranted.  The Board agrees.

The Veteran complained of occasional eye blurring for which he used Visine drops in a March 2011 VA examination.  The March 2011 VA examiner diagnosed a blast injury to the face with resulting dry eye syndrome, a refractive error and presbyopia.  A January 2012 VA eye Disability Benefits Questionnaire (DBQ) reflects the Veteran's reports that he used tears five times per day in each eye.  The examiner made a diagnosis of dry eye syndrome secondary to a blast injury, noting that Schirmer testing showed 4mm bilaterally at 5 minutes and that this eye disability was a lacrimal gland and lid disorder.  VA clinical records reflect an eye drop prescription with instructions to use the medication four times per day in both eyes.  A May 2012 VA treatment note reflects the Veteran's complaints of ocular dryness.

The Board also notes that both the March 2011 and January 2012 VA examiners found that the Veteran's dry eye syndrome was consistent with a lacrimal gland and lid disorder.  "Lacrimal" is defined as "pertaining to the tears."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 996 (32nd ed. 2012).  The evidence also shows that the Veteran required constant or the near-constant use of artificial tears to help lubricate his eyes. 

Based on this evidence, the Board finds that the Veteran is entitled to a 20 percent rating under Diagnostic Code 6025 for his service-connected bilateral dry eye syndrome since the effective date of the award of service connection.  In this regard, the Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts, supra; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  Here, at a minimum, the Board finds that the collective evidence gives rise to a reasonable doubt on the question of whether the Veteran suffers from a lacrimal apparatus disorder.  See 38 C.F.R. § 4.3.

However, no higher rating is assignable at any pertinent point during the course of this appeal.  The 20 percent rating herein assigned is the maximum rating assignable under Diagnostic Code 6025.  Moreover, the Veteran's representative has indicated that a 20 percent rating was warranted for dry eye syndrome in its November 2017 Informal Hearing Presentation, thereby limiting the scope of the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993). 

The Board has considered whether a staged rating under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected dry eye syndrome; however, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning a staged rating for such a disability is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, for the foregoing reasons, the Board finds that a 20 percent rating, but no higher, for dry eye syndrome is warranted.   38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra. 





ORDER

An initial 20 percent rating for dry eye syndrome is granted, subject to the laws and regulations governing the payment of monetary awards. 


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69(1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that an addendum opinion is necessary in order to determine the nature and etiology of the Veteran's claimed lumbar spine disorder. 

The Veteran contends that he injured his back during service following a blast.  Service treatment records document complaints of upper back pain and an assessment of paravertebral muscle spasm and muscle strain in January 1984.  A March 2011 VA examiner opined that it was less likely than not that the Veteran's currently diagnosed lumbar spine disorder was caused by or a result of his in-service upper back muscle spasms and muscle strains.  The examiner reasoned that the in-service injury was only a muscle strain without documented radiculopathy, fracture or dislocation of the spine.  However, this etiology opinion contained no further rationale or explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner did not consider the Veteran's reports that his lumbar spine symptoms began during service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Therefore, on remand, such an addendum opinion addressing the etiology of the lumbar spine disorder should be obtained. 

In addition, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, given the time that will elapse on remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from February 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the March 2011 VA examiner for an addendum opinion.  If the examiner who drafted the March 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions: 

a) For the diagnosed lumbar spine disorder, is it at least as likely as not (50 percent or greater probability), that such disorder had its onset during any period of service, or is otherwise related to such period of service?  The examiner should specifically address the complaints of upper back pain in January 1984. 

b) If arthritis is diagnosed in the lumbar spine, did such arthritis manifest within one year of his service separation in July 1985 (i.e. July 1986) and, if so, to describe the manifestations. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 ( 2012).


______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


